Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of directing that respondent pay fifteen dollars a week alimony, beginning with the date of the order to be entered herein, and that he also pay $250 as counsel fee, $100 thereof to be paid forthwith and $150 at the time of trial. In our opinion the papers show that appellant is entitled to counsel fee to enable her to defend the action, and that she is also entitled to the support of herself and her child pending the action. Lazansky, P. J., Kapper, Hagarty, Scudder and Davis, JJ., concur.